       Case 1:19-cr-00603-KPF Document 97 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                                                  19 Cr. 603-2 (KPF)
                  -v.-
                                                        ORDER
MOHAMED RASHED,

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     Due to a conflict on the Court’s calendar, the sentencing in this matter

scheduled for December 16, 2021, is hereby ADJOURNED to January 13,

2022, at 3:30 p.m. The Government’s sentencing submission is due on or

before December 30, 2021, and Defendant’s sentencing submission is due on

or before January 6, 2022.

     SO ORDERED.

Dated: September 15, 2021
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
